Case: 1:18-md-02820-SNLJ Doc. #: 589 Filed: 06/21/21 Page: 1 of 5 PageID #: 16239




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION

 COY’S HONEY FARM, INC.,      )
                              )
 Plaintiff,                   )
                              )
 v.                           )
                                                   MDL No. 1:18-md-02820-SNLJ
                              )
 BAYER CORPORATION; BAYER     )
                                                   Indiv. Case No. 3:21-cv-00104-KGB
 U.S., LLC; BAYER CROPSCIENCE )
 (ARKANSAS) INC.; BASF        )
 CORPORATION; and BASF        )
 AGRICULTURAL SOLUTIONS SEED )
 US LLC,                      )
                              )
 Defendants.                  )

                    MOTION FOR CONFIRMATION OF STAY
              OR, IN THE ALTERNATIVE, TO STAY PROCEEDINGS

        COME NOW Defendants Bayer Corporation; Bayer U.S., LLC; Bayer

 Cropscience (Arkansas) Inc.; BASF Corporation; and BASF Agricultural Solutions Seed

 US LLC [collectively “Defendants’], and for their Motion for Confirmation of Stay, or in

 the Alternative, To Stay Proceedings, state as follows:

        1.     This lawsuit was filed on May 25, 2021, in the United States District Court

 for the Eastern District of Arkansas, Northern Division. (JPML Dkt. 160-1, Complaint).

        2.     On May 28, 2021, this lawsuit was tagged for transfer to this MDL. (JPML

 Dkt. 160, Notice of Tag-Along Action).

        3.     The JPML entered a Conditional Transfer Order for this lawsuit on June 2,

 2021. (JPML Dkt. 161, Conditional Transfer Order).
Case: 1:18-md-02820-SNLJ Doc. #: 589 Filed: 06/21/21 Page: 2 of 5 PageID #: 16240




        4.     In its Order allowing consolidated master complaints, this Court stated that

 “[a]ny plaintiff whose case is transferred into this MDL shall file [a Notice to Conform] .

 . . within 30 days of transfer into this MDL.” In that same Order, the Court also stated

 that the action of any plaintiff who is not named in any master complaint(s) and who

 elects not to file a Notice to Conform “will be stayed, including the requirement for

 defendants to file any responsive pleading or motion.” (Dkt. 46, Order Allowing

 Consolidated Master Complaints) (the “May 8, 2018 Order).

        5.     This Court also entered an Order stating that “all existing deadlines are

 stayed” and that the parties would have another telephonic status conference on July 30,

 2021. (Dkt. 584, Order) (the “June 7, 2021 Order”).

        6.     Accordingly, Defendants believe that all deadlines in this action, including

 Defendants’ deadline to respond to Plaintiff’s Complaint, are stayed by operation of the

 May 8, 2018 Order and/or June 7, 2021 Order.

        7.     Therefore, Defendants respectfully request that this Court enter an Order

 confirming that this action is stayed.

        8.     If this action is not stayed by operation of either the May 8, 2018 Order

 and/or the June 7, 2021 Order, Defendants respectfully request that this Court enter an

 Order staying their deadline to respond to Plaintiff’s Complaint and ordering the parties

 to set a deadline for Defendants to respond to Plaintiff’s Complaint during the telephonic

 status conference set for July 30, 2021.




                                             2
Case: 1:18-md-02820-SNLJ Doc. #: 589 Filed: 06/21/21 Page: 3 of 5 PageID #: 16241




       WHEREFORE, Defendants respectfully request that this Court enter an Order

 confirming that this action is stayed. In the alternative, Defendants respectfully request

 that this Court enter an Order staying their deadline to respond to Plaintiff’s Complaint

 and ordering the parties to set a deadline for Defendants to respond to Plaintiff’s

 Complaint during the telephonic status conference set for July 30, 2021.

                                              Respectfully submitted,

                                              FAEGRE DRINKER BIDDLE & REATH LLP

 Dated: June 21, 2021                         /s/ John P. Mandler
                                              John P. Mandler – 194438MN
                                              Anthony W. Finnell, Jr. (admitted pro hac vice)
                                              2200 Wells Fargo Center
                                              90 South Seventh Street
                                              Minneapolis, MN 44502
                                              Telephone: (612) 766-7000
                                              Facsimile: (612) 766-1600
                                              john.mandler@faegredrinker.com
                                              anthony.finnell@faegredrinker.com

                                              Ross W. Johnson (admitted pro hac vice)
                                              Carolyn A. Gunkel (admitted pro hac vice)
                                              Martin J. Demoret (admitted pro hac vice)
                                              801 Grand Avenue, 33rd Floor
                                              Des Moines, IA 50309
                                              Telephone: (515) 248-9000
                                              Facsimile: (515) 248-9010
                                              ross.johnson@faegredrinker.com
                                              carolyn.gunkel@faegredrinker.com
                                              martin.demoret@faegredrinker.com

                                              Tarifa B. Laddon (admitted pro hac vice)
                                              11766 Wilshire Blvd., Suite 750
                                              Los Angeles, CA 90025
                                              Telephone: (310) 500-2090
                                              Facsimile: (310) 500-2094
                                              tarifa.laddon@faegredrinker.com



                                             3
Case: 1:18-md-02820-SNLJ Doc. #: 589 Filed: 06/21/21 Page: 4 of 5 PageID #: 16242




                                        HEPLERBROOM LLC
                                        Troy A. Bozarth – 5209515
                                        Thomas J. Magee – 32871MO
                                        Charles N. Insler – 58623MO
                                        One Metropolitan Square
                                        211 North Broadway, Suite 2700
                                        St. Louis, MO 63102
                                        Telephone: (314) 241-6160
                                        Facsimile: (314) 241-6116

                                        Attorneys for BASF Corporation


                                        THOMPSON COBURN LLP
                                        Christopher M. Hohn
                                        Jeffrey A. Masson, #60244MO
                                        Daniel C. Cox, #38902MO
                                        Christopher M. Hohn, #44124MO
                                        Jan Paul Miller, #58112MO
                                        One US Bank Plaza
                                        St. Louis, Missouri 63101
                                        Telephone: (314) 552-6000
                                        Facsimile: (314) 552-7000
                                        chohn@thompsoncoburn.com
                                        jmasson@thompsoncoburn.com
                                        dcox@thompsoncoburn.com
                                        jmiller@thompsoncoburn.com

                                        A. Elizabeth Blackwell, # 50270MO
                                        Bryan Cave Leighton Paisner
                                        One Metropolitan Square
                                        211 North Broadway, Suite 3600
                                        St. Louis, Missouri 63102
                                        Telephone: (314) 259-2000
                                        Facsimile: (314) 259-2020
                                        liz.Blackwell@bryancave.com

                                        Attorneys for Defendant Bayer Corporation,
                                        Bayer U.S., LLC and Bayer Cropscience
                                        (Arkansas), Inc.




                                       4
Case: 1:18-md-02820-SNLJ Doc. #: 589 Filed: 06/21/21 Page: 5 of 5 PageID #: 16243




                              CERTIFICATE OF SERVICE

        I certify that on June 21, 2021, I electronically filed a true and correct copy of the
 foregoing document with the Clerk of the Court using the CM/ECF system, which will
 send notification of such filing to all counsel of record registered to receive electronic
 Notices of Electronic Filing generated by CM/ECF.



                                                   /s/ John P. Mandler




 US.133475194.02
